Citation Nr: 1616465	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial rating in excess of 30 percent prior to December 15, 2011, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In March 2016, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

During his March 2016 hearing, the Veteran stated that he stopped working two years prior due to his service-connected peripheral neuropathy of the upper and lower bilateral extremities and PTSD.  Thus, the issue of entitlement to a TDIU has been raised as a component of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board notes that additional evidence, including VA mental health treatment records, were added to the record following the March 2013 statement of the case.  These records have not been considered in connection with the Veteran's claim for an increased rating for PTSD, and the Veteran has not waived agency of original jurisdiction (AOJ) consideration.  However, as that claim is being remanded for further development, the AOJ will have an opportunity to review those records in the first instance.  38 C.F.R. § 20.1304 (2015).

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's peripheral neuropathy of the upper and lower bilateral extremities has been manifested by no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

2.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

3.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2015).

4.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

With regard to the Veteran's claims for increased ratings for his service-connected connected peripheral neuropathy of the upper and lower bilateral extremities, his May 2014 claim was filed as a "fully developed claim" pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for an increased rating, as well as the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  

With respect to the duty to assist, the Veteran's service treatment records and VA treatment records are associated with the claims file.  The Veteran was also provided with VA examinations in June 2014 and January 2016.  The Board finds the examination reports are adequate to adjudicate the Veteran's claims because the they are based on a review of the record and examination of the Veteran, and they address the relevant rating criteria allowing the Board to make a fully-informed decision.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the March 2016 hearing, the VLJ noted the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that may have been overlooked or was outstanding.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor he has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the information necessary to substantiate his claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not identified any additional pertinent evidence that needs to be obtained in order to fairly adjudicate the issues decided herein, and he has not argued any error or deficiency in the accomplishment of the duty to assist that has prejudiced him in the adjudication of his appeal.  As there is no indication that additional development is necessary to assist in the adjudication of his claims, the Board finds that the duty to assist has been fulfilled.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different levels of impairment can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board notes that, in May 2014, the Veteran filed a claim for increased rating for his service-connected peripheral neuropathy of the upper and lower bilateral extremities.  In an August 2014 rating decision, RO denied the Veteran's claim for increased disability ratings.  Thereafter, in an August 2014 statement, the Veteran requested that the AOJ reconsider his claims for increased disability ratings.  In connection with this request, the AOJ associated updated VA treatment records dated through September 18, 2014.  Another rating decision was issued in September 2014 and, thereafter, in February 2015, the Veteran initiated his appeal by filing a notice of disagreement.  Since new and material evidence was added to the record within one year from the August 2014 rating decision, and because the Veteran has continuously prosecuted his claims for increased ratings, the Board finds that this appeal stems from his May 2014 claim.  38 C.F.R. § 3.156(b) (2015).

Throughout the appellate period, the Veteran's peripheral neuropathy of the upper bilateral extremities has been rated under Diagnostic Code 8599-8515 for paralysis of the median nerve; his peripheral neuropathy of the lower bilateral extremities has been rated under Diagnostic Code 8699-8620 for neuritis of the sciatic nerve.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2015).

Under Diagnostic Code 8515, mild incomplete paralysis of the median nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a.  Moderate incomplete paralysis of the median nerve warrants a 30 percent rating for the dominant hand, and a 20 percent rating for the nondominant hand.  Severe incomplete paralysis of the median nerve warrants a rating of 50 percent rating for the dominant hand, and a 40 percent rating for the nondominant hand.  A 70 percent rating for the dominant hand, or a 60 percent rating for the nondominant hand, is warranted for complete paralysis manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; pain with trophic disturbances.

Under the neuritis provisions of Diagnostic Code 8620, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  Moderately-severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating.  A rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost), warrants the highest rating of 80 percent.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Pertinent evidence of record includes the Veteran's VA treatment records, VA examination reports from June 2014 and January 2016, and the Veteran's lay statements, including his testimony before the undersigned VLJ in March 2016.

In June 2014, the Veteran underwent a VA examination to address the nature and severity of his service-connected peripheral neuropathy of the upper and lower bilateral extremities.  The examiner noted that the Veteran was right-hand dominant.  The Veteran described an increased tingling and burning sensation in his hands and feet, and stated that these symptoms were constant and extremely irritating.  He reported increased symptomatology in cold weather, as well as problems with his bed cover rubbing his feet.  He described an increased burning in his feet that would migrate to his legs, especially after prolonged walking.  He also reported increased burning in his hands with power gripping and fine manipulation.  He indicated problems holding tools and ink pens for long periods of time.  He also reported constant numbness and tingling in his hands and feet, as well as extreme sensitivity to touch.  He stated that his medication offered only minimal relief.  

Neurological examination of the upper extremities revealed normal reflexes, but sensation of the upper extremities, to include light touch, pin prick, vibration, and position, was diminished bilaterally.  Neurological examination of the lower extremities revealed normal reflexes, but sensation of the upper extremities, to include light touch, pin prick, vibration, and position, was diminished bilaterally.  The examiner noted that the Veteran's symptoms included the following: moderate constant pain in the upper extremities; severe constant pain in the lower extremities; moderate intermittent pain in all four extremities; moderate paresthesias and/or dysesthesias in the upper extremities; severe paresthesias and/or dysesthesias in the lower extremities; and severe numbness in all four extremities.  The Veteran's muscle strength was normal in both his upper and lower extremities, and there was no evidence of muscle atrophy.  The Veteran's deep tendon reflexes were all normal, except for absent reflex in the right knee.  Overall, the examiner determined that the Veteran's peripheral neuropathy of the upper and lower bilateral extremities did not result in incomplete or complete paralysis.  No other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the Veteran's peripheral neuropathy of the upper and lower bilateral extremities were found, and the examiner opined that his disabilities did not impact his ability to work.

In his February 2015 Notice of Disagreement, the Veteran argued that his peripheral neuropathy of the upper and lower bilateral extremities warranted a 40 percent disability rating each.

The Veteran's VA treatment records document a number of complaints related to his peripheral neuropathy.  In June 2014, the Veteran complained of increased pain in his feet, as well as severe sharp pain in the bottom of his feet.  He was noted to suffer from painful diabetic neuropathy, and he had a well-documented insufficient response to medication.  In March 2015, he reported numbness in his hands and feet, but not much pain.  In May and June 2015 VA treatment records, the Veteran reported neuropathic pain at night, including severe pain in his feet, despite his medication.  In July 2015, the Veteran's reported neuropathic pain in his feet at night, and occasionally during the day.  In August 2015, the Veteran reported problems with numbness in his hands and feet, but he stated that he was not having much problems with pain.  In September 2015, he reported improvement with his neuropathic pain with Lyrica.  He stated that he continued to wake in the middle of the night with burning feet, and that he continued to experience numbness and dropping things.  In October 2015, the Veteran complained of numbness in his hands and feet.  He also complained of constipation since starting Lyrica.  A December 2015 VA treatment record noted that he was previously on gabapentin, a medication for peripheral neuropathy, and that this controlled his neuropathic pain.

In January 2016, the Veteran underwent another VA examination.  He again reported a constant tingling and burning sensation in his hands and feet, especially with cold weather.  Again, he reported trouble with his bed covers rubbing his feet at night, and he reported very little sensation from his knees and elbows down.  He reported constant numbness when sitting and relaxing, and a tingling itchiness in his feet.  He described a "pins and needles" sensation in his legs, and extreme sensitivity to touch.  Finally, he reported increased symptoms over the last two to three years, including decreased discomfort in his hands with power gripping and fine manipulation.

Upon examination, the examiner noted the following symptoms: moderate constant pain in the upper extremities; severe constant pain in the lower extremities; moderate intermittent pain in all four extremities; moderate paresthesias and/or dysesthesias in the upper extremities; severe paresthesias and/or dysesthesias in the lower extremities; and severe numbness in all four extremities.  The Veteran's muscle strength was normal in both his upper and lower extremities, except for less than normal strength in grip, pinch, ankle plantar flexion, and ankle dorsiflexion; there was no evidence of muscle atrophy.  The Veteran's deep tendon reflexes were all normal, except for a decrease reflex in the right knee and the bilateral ankles.  The Veteran's displayed decreased sensation in the all four extremities, except for absent sensation in his ankles and feet.  Overall, the examiner determined that the Veteran's peripheral neuropathy of the bilateral upper extremities resulted in moderate incomplete paralysis in the median nerves, and moderate incomplete paralysis in the sciatic nerves.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the Veteran's peripheral neuropathy of the upper and lower bilateral extremities, and the examiner opined that the Veteran's peripheral neuropathy did not impact his ability to work.

During his March 2016 hearing, the Veteran reported that he would frequently drop his keys and cups of coffee.  He described feeling cold and hot at the same time, and he stated that he needed multiples pairs of shoes because the severity of his condition would dictate which pair he wore on any given day.  He stated that, in order to control his neuropathic symptoms, he took fifteen prescription pills a day, as well as aspirin.  He said that the cold sensation kept him up at night, and that he had to wear socks at night because walking barefoot is painful.  Finally, he expressed difficulty lifting objects, such as paint cans or vacuum cleaners.

Based upon the evidence of record, the Veteran's peripheral neuropathy of the upper and lower bilateral extremities has not manifested to a degree more than moderate incomplete paralysis at any point pertinent to the appeal.  As a result, the Board finds no evidence in the record to support higher ratings for these disabilities

In this regard, although the June 2014 and January 2016 examination reports noted diminished sensation, what was characterized as severe constant pain in the lower extremities, severe paresthesias and/or dysesthesias in the lower extremities, and severe numbness in all four extremities, both examination reports also noted that the Veteran's muscle strength was normal.  Based on this evidence, the June 2014 examination report concluded that the Veteran did not suffer from incomplete paralysis of either his median or sciatic nerves, and the January 2016 examination report concluded that the Veteran suffered from no more than moderate incomplete paralysis of the median and sciatic nerves.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).

Furthermore, with regard to the Veteran's lay statements concerning his pain, weakness, and feelings of extreme hot and cold warrant, and whether those symptoms warrant higher ratings than the ones currently assigned, the Board notes than the Veteran has consistently reported these problems; however, as these symptoms are wholly sensory in nature, the do not support a finding of disability greater than moderate.  38 C.F.R. § 4.124a.  As noted above, both the June 2014 and January 2016 examination reports reflect normal muscle strength with no evidence of muscle atrophy.  Additionally, although the June 2014 examination reported absent reflex in the Veteran's right knee tendons, and the January 2016 reported decreased reflexes in the Veteran's right knee and bilateral ankle tendons, both examination reported nevertheless concluded that the Veteran's peripheral neuropathy did not manifest as anything more than moderate incomplete paralysis.

Therefore, the Board finds that ratings in excess of 30 percent for peripheral neuropathy of the upper right extremity, 20 percent for peripheral neuropathy of the upper left extremity, 20 percent for peripheral neuropathy of the right lower extremity, or 20 percent for peripheral neuropathy of the left lower extremity, are not warranted at any point pertinent to this appeal.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, however, the Board finds that the assigned rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's peripheral neuropathy of the upper and lower bilateral extremities has been diagnosed, by a competent medical professional, as no more than moderate incomplete paralysis of the bilateral median and ulnar nerves, and this level of disability is clearly contemplated by the rating criteria.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's peripheral neuropathy of the upper and lower bilateral extremities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.     

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A disability rating in excess of 30 percent for peripheral neuropathy of the upper right extremity is denied.

A disability rating in excess of 20 percent for peripheral neuropathy of the upper left extremity is denied.

A disability rating in excess of 20 percent for peripheral neuropathy of the lower right extremity is denied.

A disability rating in excess of 20 percent for peripheral neuropathy of the lower left extremity is denied.


REMAND

The Veteran was last afforded a VA examination to address the nature and severity of his service-connected PTSD in June 2012, more than three and a half years ago.  At that time, the examiner specifically noted that the Veteran's relationship with his children was "close."  Also, the June 2012 VA examination noted that the Veteran was still working up to sixty hours a week.  During his March 2016 hearing, however, the Veteran reported increasing difficulties controlling his anger and temper.  He stated that, last year, he said something to both his daughter and his son-in-law, and that their relationship had been strained ever since.  He also indicated that his PTSD caused him problems at work, which eventually led him to retire.

Therefore, as the evidence of record suggests that the Veteran's PTSD symptomatology may have increased in severity since the June 2012 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As noted in the Introduction, during his March 2016 hearing, the Veteran stated that he retired two years prior as a result of his service-connected PTSD and peripheral neuropathy of the upper and lower bilateral extremities.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, supra.  Thus, in light of the Court's holding in Rice, the issue of entitlement to a TDIU is before the Board.  Given that the issue of entitlement to an increased rating for PTSD and entitlement to a TDIU are intertwined, the TDIU must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (issues are inextricably intertwined when a decision on one issue would have a significant impact on the adjudication of another claim).

On remand, the AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through January 7, 2016, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding records that are pertinent to his remaining claims.

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records dated after January 7, 2016 with the Veteran's claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  Send the Veteran a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, as well as appropriate notice of the evidence necessary to substantiate a claim for TDIU benefits.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination that addresses the current nature and severity of his service-connected PTSD.  The entire claims file should be reviewed by the reviewing clinician.  

The examiner should report all pertinent symptomatology and findings in detail.  The reviewing clinician should also comment upon the functional effects that the Veteran's PTSD has on his employment.

A complete rationale for any opinion offered should be provided.

5.  After completing the above, as well as any other development that be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


